Case 2:18-cv-00100-JRG-RSP Document 648 Filed 05/18/21 Page 1 of 1 PageID #: 26884




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          MARSHALL DIVISION

       ULTRAVISION TECHNOLOGIES,                       §
       LLC,                                            §
                                                       §
                    Plaintiff,                         §
                                                       §       Case No. 2:18-cv-00100-JRG-RSP
       v.                                              §       LEAD CASE
                                                       §
       GOVISION LLC,                                   §
                                                       §
                   Defendant.                          §

                                                     ORDER

             Before the Court is the Motion for Partial Summary Judgment on Absen’s False

      Advertising Counterclaim or, Alternatively, to Sever and Stay (“Motion”) filed by Plaintiff

      Ultravision Technologies, LLC (“Ultravision”). Dkt. No. 450. Ultravision’s Motion seeks

      summary judgment dismissing Absen’s false advertising counterclaim for no evidence or,
  .
      alternatively, to sever and stay the false advertising counterclaim for a separate trial after the

      conclusion of the patent infringement trial.

             Defendants Shenzhen Absen Optoelectronic Co., Ltd. and Absen, Inc. (“Absen”) assert

      Ultravision’s Motion is moot as Absen has notified Ultravision that it is dropping its false

      advertising defense. Dkt. No. 497 at 1–2. Ultravision has not filed a reply disputing this

      representation. Further, the Proposed Joint Pretrial Order submitted jointly by Absen and

      Ultravision does not assert a false advertising counterclaim. See Dkt. No. 615. Accordingly, the

      Court finds that Ultravision’s Motion (Dkt. No. 450) is MOOT.
             SIGNED this 3rd day of January, 2012.
            SIGNED this 18th day of May, 2021.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE
